 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT this (“Agreement”), dated as of February 24,
2017, by and among Lixte Biotechnology Holdings, Inc., a Delaware corporation
(the “Company”), and Lalit Bahl (“Purchaser”).

 

WHEREAS, subject to the terms and conditions of this Agreement, Purchaser
desires to purchase shares of the Company’s Common Stock.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to Purchaser, and Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE 1

PURCHASE AND SALE OF SHARES

 

Section 1.1 Purchase and Sale of Shares. Upon the following terms and
conditions, the Company shall issue and sell to Purchaser, and Purchaser shall
purchase from the Company 4,000,000 shares of Common Stock (the “Shares”) at a
purchase price of $0.25 for each Share for an aggregate purchase price of
$1,000,000.

 

The Company and Purchaser are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act, and the rules and regulations
promulgated thereunder, including Regulation D (“Regulation D”), and/or upon
such other exemption from the registration requirements of the Securities Act as
may be available with respect to any or all of the investments to be made
hereunder.

 

Section 1.2 Purchase Price and Closing. The Company agrees to issue and sell to
Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
Purchaser agrees to purchase the Shares. The closing (the “Closing”) of the
purchase and sale of the Shares to be acquired by Purchaser from the Company
under this Agreement shall take place as soon as practicable, provided, that all
of the conditions set forth in Article IV hereof and applicable to the Closing
shall have been fulfilled or waived in accordance herewith. The Purchase Price
payable by Purchaser shall be payable in cash, by wire transfer or in
immediately available funds at the Closing.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of the Company. In order to induce
Purchaser to enter into this Agreement and to purchase the Shares, the Company
hereby makes the following representations and warranties to Purchaser, as
applicable:

 

(a)       Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power to own, lease and
operate its properties and assets and to conduct its business as it is now being
conducted. Other than Lixte Biotechnology, Inc., a Delaware corporation, the
Company does not have any subsidiaries or own securities of any kind in any
other entity. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any adverse effect
on the business, operations, properties, prospects or financial condition of the
Company which is material to such entity or other entities controlling or
controlled by such entity or which is likely to materially affect the Company’s
business or hinder the performance by the Company of its material obligations
hereunder and under the other Transaction Documents (as defined in Section
2.1(b) hereof).

 

Exhibit 10.1 – Page 1

 

 

(b)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement in connection with
the closing of the purchase by Purchaser of the Shares, and the other agreements
and documents contemplated hereby and thereby and executed by the Company or to
which the Company is party (collectively, the “Transaction Documents”), and to
issue and sell the Shares in accordance with the terms hereof. The execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company, the Company’s board of directors (the “Board of
Directors”) or its stockholders is required. This Agreement has been duly
executed and delivered by the Company. The other Transaction Documents will have
been duly executed and delivered by the Company at or prior to the Closing. Each
of the Transaction Documents constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

(c)       Capitalization. The authorized capital stock of the Company and the
shares thereof issued and outstanding as of December 31, 2016, are set forth on
Schedule 2.1(c) hereto. All of the outstanding shares of the Company’s Common
Stock and any other security of the Company have been duly and validly
authorized. No shares of Common Stock or any other security of the Company are
entitled to preemptive rights or registration rights and there are no
outstanding options, scrip, rights to subscribe to, call or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company. Furthermore, except as set forth on
Schedule 2.1(c) hereto, there are no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into shares of capital stock of the Company. Except for customary
transfer restrictions contained in agreements entered into by the Company in
order to sell restricted securities or as provided on Schedule 2.1(c) hereto,
the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (each, a “Person”) with respect
to any of its equity or debt securities. The Company is not a party to, and it
has no knowledge of, any agreement or understanding restricting the voting or
transfer of any shares of the capital stock of the Company. The offer and sale
of all capital stock, convertible securities, rights, or options of the Company
issued prior to the Closing complied with all applicable federal and state
securities laws, and no holder of such securities has a right of rescission or
claim for damages with respect thereto which could have a Material Adverse
Effect.

 

(d)       Issuance of Shares. The Shares have been duly authorized by all
necessary corporate action and, when paid for or issued in accordance with the
terms hereof, the Shares shall be validly issued and outstanding, fully paid and
nonassessable and free and clear of all liens, encumbrances and rights of
refusal of any kind.

 

Exhibit 10.1 – Page 2

 

 

(e)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (i) violate any
provision of the Articles or Bylaws, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s respective properties or assets are bound, (iii)
create or impose a lien, mortgage, security interest, charge or encumbrance of
any nature on any property or asset of the Company under any agreement or any
commitment to which the Company is a party or by which the Company is bound or
by which any of their respective properties or assets are bound, or (iv) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected, except, in all cases other than
violations pursuant to clauses (i) or (iv) (with respect to federal and state
securities laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The business of the Company is not
being conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations which singularly or in the
aggregate do not and will not have a Material Adverse Effect. The Company is not
required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents or
issue and sell the Shares in accordance with the terms hereof or thereof (other
than any filings which may be required to be made by the Company with the
Securities and Exchange Commission (the “Commission”) and/or FINRA prior to or
subsequent to the Closing, or state securities administrators subsequent to the
Closing, or any registration statement which may be filed pursuant hereto or
thereto).

 

(f)       Commission Documents; Financial Statements. The Company has made
available to Purchaser through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2015 (the “Form 10-K”), and all other reports, schedules, forms,
statements and other documents required to be filed by the Company pursuant to
the Securities Act and the Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof, since December 31,
2015 (all of the foregoing, including filings incorporated by reference therein,
being referred to herein as the “Commission Documents”). The Company has not
provided to Purchaser any material non-public information or other information
which, according to applicable law, rule or regulation, should have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. At the
time of their filing, other than the timeliness of the filings, each Commission
Document complied in all material respects with the requirements of the
Securities Act or Exchange Act, as applicable, and the rules and regulations of
the Commission promulgated thereunder and other federal, state and local laws,
rules and regulations applicable to such documents, and, at the time of its
filing, each Commission Document did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the Commission Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the Notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
subsidiary as of the dates thereof and the results of operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

 

(g)       No Material Adverse Change. Since September 30, 2016, the Company has
not experienced or suffered any Material Adverse Effect.

 

(h)       No Undisclosed Liabilities. The Company has not incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those set forth in the Commission Documents or incurred in the ordinary course
of the Company’s business since September 30, 2016, and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect on the
Company.

 

Exhibit 10.1 – Page 3

 

 

(i)       No Undisclosed Events or Circumstances. Since September 30, 2016,
except as disclosed in the Commission Documents filed prior to the date hereof,
(i) to the Company’s knowledge, there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to any
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
subsidiary or their respective businesses, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) trading day prior to
the date that this representation is made.

 

(j)       Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened, against the Company which
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto. Except as disclosed in
the Commission Documents, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the Company
or any of their respective properties or assets, which individually or in the
aggregate, would have a Material Adverse Effect. There are no outstanding
orders, judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any officers or directors
of the Company in their capacities as such, which individually, or in the
aggregate, would have a Material Adverse Effect.

 

(k)       Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state and
local governmental laws, rules, regulations and ordinances, except as set forth
in the Commission Documents or such that, individually or in the aggregate, the
noncompliance therewith would not have a Material Adverse Effect. The Company
has all franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals necessary for the conduct of its
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(l)       Taxes. The Company has accurately prepared and filed all federal,
state and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company for all current taxes and other charges to
which the Company is subject and which are not currently due and payable. None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company for
any period, nor of any basis for any such assessment, adjustment or contingency.

 

(m)       Certain Fees. The Company has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.

 

(n)       Private Placement. Assuming the accuracy of Purchaser’s
representations and warranties set forth in Section 2.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to Purchaser as contemplated hereby. The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the OTC Markets, or
any other market or exchange on which the Common Stock is listed or quoted for
trading on the Closing Date.

 

Exhibit 10.1 – Page 4

 

 

Section 2.2 Representations and Warranties of Purchaser. Purchaser hereby makes
the following representations and warranties to the Company:

 

(a)       Authorization and Power. Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Shares being sold to it hereunder. No further consent or authorization of
Purchaser is required. This Agreement has been duly authorized, executed and
delivered by Purchaser. The other Transaction Documents constitute, or shall
constitute when executed and delivered, valid and binding obligations of
Purchaser enforceable against Purchaser in accordance with their terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(b)       Acquisition for Investment. Purchaser is purchasing the Shares solely
for his own account for the purpose of investment and not with a view to or for
sale in connection with the distribution thereof. Purchaser does not have a
present intention to sell any of the Shares, nor a present arrangement (whether
or not legally binding) or intention to effect any distribution of any of the
Shares to or through any Person; provided, however, that by making the
representations herein and subject to Section 2.2(e) below, Purchaser does not
agree to hold any of the Shares for any minimum or other specific term and
reserves the right to pledge any of the Securities for margin purposes and/or to
dispose of any of the Shares at any time in accordance with federal and state
securities laws applicable to such disposition. Purchaser acknowledges that it
(i) has such knowledge and experience in financial and business matters such
that Purchaser is capable of evaluating the merits and risks of its investment
in the Company, (ii) is able to bear the financial risks associated with an
investment in the Shares, and (iii) has been given full access to such records
of the Company and to the officers of the Company as it has deemed necessary or
appropriate to conduct its due diligence investigation.

 

(c)       Rule 144. Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Purchaser acknowledges that it is
familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Purchaser understands that to the extent that Rule 144 is not
available, Purchaser will be unable to sell any Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.

 

(d)       General. Purchaser understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirements
of United States federal and state securities laws and the Company is relying in
part upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the suitability of Purchaser
to acquire the Shares. Purchaser understands that no United States federal or
state agency or any government or governmental agency has passed upon or made
any recommendation or endorsement of the Shares.

 

(e)       Experience of Purchaser; Independent Investment Decision. Purchaser,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment. Purchaser
is able to bear the economic risk of an investment in the Shares and, at the
present time, is able to afford a complete loss of such investment.

 

(f)       No General Solicitation. Purchaser acknowledges that the Shares were
not offered to Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which
Purchaser was invited by any of the foregoing means of communications.

 

(g)       Accredited Investor. At the time Purchaser was offered the Shares, he
was, and at the date hereof he is, an “accredited investor” as defined in Rule
501(a) under the Securities Act, as amended by the Dodd-Frank Wall Street Reform
and Consumer Protection Act. Purchaser acknowledges that an investment in the
Securities is speculative and involves a high degree of risk.

 

Exhibit 10.1 – Page 5

 

 

(h)       Compliance. No part of the funds being used by Purchaser to acquire
the Securities has been, or shall be, directly or indirectly derived from, or
related to, any activity that may contravene United States federal or state or
non-United States laws or regulations, including, without limitation, Money
Laundering Laws.

 

ARTICLE 3

COVENANTS

 

The Company covenants with Purchaser as follows, which covenants are for the
benefit of Purchaser and their respective permitted assignees.

 

Section 3.1 Securities Compliance. The Company shall notify the Commission, in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares to Purchaser, or
their respective subsequent holders.

 

Section 3.2 Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the OTC
Markets or such other market on which it is currently listed. The Company will
then take all action reasonably necessary to continue the listing or quotation
and trading of its Common Stock on a trading market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the trading market.

 

Section 3.3 Use of Proceeds. The Company will use the net proceeds from the sale
of the Shares for working capital purposes.

 

ARTICLE 4

CONDITIONS

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares. The obligation hereunder of the Company to close and issue
and sell the Shares to Purchaser on the Closing Date is subject to the
satisfaction or waiver, at or before the Closing, of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

 

(a)       Accuracy of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.

 

(b)       Performance by Purchaser. Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by Purchaser at or prior to the Closing Date.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

(d)       Delivery of the Purchase Price. The Purchase Price for the Shares
shall have been delivered to the Company at the Closing.

 

(e)       Delivery of Transaction Documents. The Transaction Documents to which
Purchaser is a party shall have been duly executed and delivered by Purchaser to
the Company.

 

Exhibit 10.1 – Page 6

 

 

Section 4.2 Conditions Precedent to the Obligation of Purchaser to Close and to
Purchase the Shares. The obligation hereunder of Purchaser to purchase the
Shares and consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for Purchaser’ sole benefit and
may be waived by Purchaser at any time in their sole discretion.

 

(a)       Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects as of the Closing Date, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.

 

(b)       Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

(d)       No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company, or any of the officers, directors or affiliates of the Company,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

ARTICLE 5

TRANSFER RESTRICTIONS; CERTIFICATE LEGEND

 

Section 5.1 Transfer Restrictions. The Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Shares other than pursuant to an effective registration statement or
Rule 144 or to the Company, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.

 

Section 5.2 Legend. Each certificate representing the Shares shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR LIXTE BIOTECHNOLOGY HOLDINGS, INC. SHALL HAVE RECEIVED
AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters, and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein. No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and Purchaser.

 

Exhibit 10.1 – Page 7

 

 

Section 6.2 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company: Lixte Biotechnology, Inc.   Attention: Dr. John Kovach   248
Route 25A, No. 2   East Setauket, New York 11733



  Facsimile: 928-982-5050   Telephone: 631-830-7092

 

with copies (which copies shall not constitute notice
to the Company) to:

TroyGould PC

1801 Century Park East, 16th Floor

Los Angeles, California 90067

Attention: David L. Ficksman



  Facsimile: (310) 201-4746   Telephone: (310) 789-1290

 

To Purchaser: At the address of Purchaser set forth on the signature page

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 6.3 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 

Section 6.4 Headings; Interpretation. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof. The interpretation of this Agreement shall
not be affected by the party who drafted this Agreement, and all parties waive
any statute, legal decision, or common law principle that would require
interpretation of any ambiguities in this Agreement against the party that
drafted this Agreement.

 

Section 6.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. After the
Closing, Purchaser may assign the Shares and their rights under this Agreement
and the other Transaction Documents and any other rights hereto and thereto
without the consent of the Company, except as limited by law or otherwise
required in this Agreement.

 

Exhibit 10.1 – Page 8

 

 

Section 6.6 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person (other than indemnified parties, as contemplated by Article
VII).

 

Section 6.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

 

Section 6.8 Survival. The representations and warranties of the Company and
Purchaser shall survive the execution and delivery hereof and the Closing until
the date one year from the Closing Date, and the agreements and covenants set
forth in Articles I, III, V, VII and VIII of this Agreement shall survive the
execution and delivery hereof and the Closing hereunder.

 

Section 6.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

 

Section 6.10 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

Section 6.11 Further Assurances. From and after the date of this Agreement, upon
the request of Purchaser or the Company, the Company and Purchaser shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.

 

[Signature pages follow.]

 

Exhibit 10.1 – Page 9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

  LIXTE BIOTECHNOLOGY HOLDINGS, INC.       By:     Name: John Kovach   Title:
President and Chief Executive Officer     “PURCHASER”     Lalit Bahl



 

  Shares: 4,000,000   Purchase Price: $1,000,000

 

  Address for Notice:     (Print Address)       Telephone:   Facsimile:  
E-mail:

 

Exhibit 10.1 – Page 10

 

 

SCHEDULE 2.1(c)

Capitalization

 

Common stock: $0.001 par value; 100,000,000 shares authorized; 47,875,814 shares
issued and outstanding as of December 31, 2016.

 

Preferred stock: $0.0001 par value, 10,000,000 shares authorized; 350,000 shares
of Series A preferred stock were issued and outstanding as of December 31, 2016.

 

Stock Options: Stock options to purchase 7,950,000 shares of Common Stock were
exercisable as of December 31, 2016 .

 

Registration Rights

 

None.

 

Exhibit 10.1 – Page 11

 

